DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 12/7/2020 disclaiming the terminal portion of any patent granted on this application number #15564422 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendment
In response to amendment filed on 12/7/2020, claim 1 is amended. Claims 1- 8 are pending for examinations.
Allowable Subject Matter
Claims 1- 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Reference Gang et al. (US Pub. No. 2015/0245193 A1) states about adaptive silencing schemes for device-to-device (D2D) discovery (i.e. ) based on loading conditions in a discovery zone are disclosed herein. These adaptive silencing schemes can be used to mitigate interference and data collisions in networks where D2D connections can be formed; see abstract; further Gang teaches about performing measurement using one or more of the D2D signals; see [0111]...the ProSe-enabled UE can estimate the loading condition within the first discovery period of the discovery zone (e.g., a contention-based D2D discovery zone) by counting a number of successful cyclic redundancy checks (CRC) when decoding the discovery packets received from the other UEs....; but fails to state about herein a result of first measurement is used after updating by using the a result of the second measurement, when the first ID is same with the second ID, and wherein the result of first measurement is used without updating by using the result of the second measurement, when the first ID is different from the second ID, wherein a sidelink Received Signal Strength Indicator (RSSI) is measured on symbols in a subframe except for a first symbol and a last symbol of the subframe.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468